Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Billy Ray Johnson, Appellant                          Appeal from the County Court at Law of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-19-00082-CV        v.                          18C0906-CCL). Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
Juan Pena Garcia, Appellee                            Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Billy Ray Johnson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 15, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk